Citation Nr: 0334768	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  97-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
residuals of a gunshot wound to the right forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This case was previously before the Board in December 2000, 
at which time it was remanded for additional development.  
Subsequent to the Board's remand, in a rating decision of 
July 2003, the RO granted service connection for a right 
shoulder disability (assigned a 20 percent evaluation), a 
right elbow disability (assigned a 10 percent evaluation), 
and a right wrist disability (assigned a 10 percent 
evaluation), each effective from March 3, 1998, the date of a 
VA examination for compensation purposes.  That same rating 
decision granted a total disability rating based upon 
individual unemployability, once again, effective from March 
3, 1998.  The veteran's service-connected residuals of a 
gunshot wound to the right forearm were continued as 
40 percent disabling.  Currently, the veteran is in receipt 
of a combined 60 percent evaluation for his service-connected 
right upper extremity disabilities.  

The Board notes that, since the time of the aforementioned 
rating decision (in December 2000) granting separate 
evaluations for the veteran's service-connected right 
shoulder, right elbow, and right wrist disabilities, the 
veteran has voiced no disagreement with the assignment of 
those separate and distinct evaluations.  Accordingly, the 
sole issue remaining for appellate review is that of 
entitlement to an evaluation in excess of 40 percent for the 
service-connected residuals of a gunshot wound to the right 
forearm.  


REMAND

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a gunshot wound to the 
right forearm, consisting of a comminuted fracture of the 
ulna, with incomplete paresis of the right ulnar nerve, and 
reportedly painful scars.  

In that regard, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding correspondence in May 
2001, and the issuance (in July 2003) of a Supplemental 
Statement of the Case containing certain of the regulatory 
provisions pertaining to the VCAA, the RO has not provided 
the veteran and his representative with adequate notice of 
the VCAA, or of the information and evidence necessary to 
substantiate his claim.  This lack of notice constitutes a 
violation of the veteran's due process rights.

The Board further notes that, based on a review of the 
record, the veteran last underwent VA examinations for 
compensation purposes in January 2003, approximately one year 
ago.  Under such circumstances, the veteran's case must be 
remanded to the RO in order that he and his representative 
may be provided with the aforementioned notice, and so that 
he might be afforded an additional, more contemporaneous VA 
examination.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected residuals of a gunshot 
wound to the right forearm.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The orthopedic examiner should 
specifically comment as to whether pain 
could significantly limit the veteran's 
functional ability during flare-ups, or 
with repeated use.  The orthopedic 
examiner should, additionally, 
specifically comment as to whether any of 
the veteran's forearm scars are tender 
and/or painful, or productive of any 
limitation of function of the body part 
affected.

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
veteran experiences any residual 
neurologic impairment of his right 
forearm as a result of his service-
incurred gunshot wound.  Such comment 
should specifically include an indication 
as to whether the veteran suffers from 
complete or incomplete paralysis of any 
nerve, and whether the involvement of 
that nerve is wholly sensory, or also 
productive of functional impairment.

In reporting the aforementioned findings, 
both the orthopedic and neurologic 
examiners should, to the extent possible, 
exclude manifestations of the veteran's 
right upper extremity disabilities which 
are already contemplated by the separate 
schedular evaluations currently in effect 
for his right shoulder, right elbow, and 
right wrist.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduct and completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports. 

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra.), they should be given 
the opportunity to respond.  
4.  The RO should then review the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of a gunshot wound to the right 
forearm.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In that 
regard, the attention of the RO is drawn 
to those schedular criteria for the 
evaluation of service-connected skin 
disabilities (including scars) which 
became effective August 30, 2002.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedents.  The requisite period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


